Case 1:17-cv-06770-AJN Document 87

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 05/10/19 Page 1of1

 

Common Cause/New York, as an organization

and on behalf of its members,
Plaintiff,
_y—
Robert A. Brehm et al.,

Defendants.

 

17-CV-6770 (AJN)

ORDER

 

 

ALISON J. NATHAN, District Judge:

Wy I TK

ATs WO Sars

TI. oye =

Lon he le: 4

whe oy a Nay
WE ERT ad
rr Ny

 

 

A post-discovery status conference is scheduled for May 24, 2019. Dkt. No. 77. In light
of this deadline, it is hereby ORDERED that by May 17, 2019, the parties shall meet and confer
and submit a joint letter to the Court. The joint letter shall:

1) Include a statement confirming that all fact discovery has been completed (the parties
should not assume that the Court will grant any extensions);

2) Include a statement regarding the status of any settlement discussions and whether the
parties would like a referral to the Magistrate Judge or the Court-annexed Mediation

Program for settlement discussions;

3) Include a statement regarding whether any party intends to move for summary
judgment on or before the deadline specified in the CMP; and

4) Ifno party intends to move for summary judgment, propose (a) a deadline for the
submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
Individual Practices in Civil Cases, and (b) potential trial dates.

SO ORDERED.

Dated: May iD , 2019
New York, New York

 

ALISON J. NATHAN
United States District Judge

 

 

 
